Citation Nr: 0944979	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Salt Lake City, Utah (RO).

Although the Veteran and his representative originally 
developed a service connection claim for posttraumatic stress 
disorder (PTSD) alone, the Board is expanding the issue to 
include entitlement to service connection for an acquired 
psychiatric disorder.  The United States Court of Appeals for 
Veterans Claims (Court) has recently determined that a PTSD 
claim cannot be limited to a PTSD diagnosis alone, but "must 
rather be considered a claim for any mental disability that 
may reasonably be encompassed by several factors including: 
the claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, 
the Board is expanding the issue on appeal at this time, and 
will consider whether service connection may be awarded for 
an acquired psychiatric disorder to include PTSD as 
instructed by the Court in Clemons. 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


REMAND

Review of the claims file reveals that a VA PTSD examination 
was conducted in December 2008.  The report from that 
examination indicates that the Veteran began receiving mental 
health treatment from a VA facility in August 2002, and notes 
that the records generated from that treatment, spanning 
several years, were reviewed.  However, the only VA treatment 
records associated with the claims file are dated from 
November 2004 through October 2007.  Not only are the records 
from August 2002 through October 2004 not associated with the 
claims file, but there is no indication in the record that 
the veteran's VA outpatient treatment ended in October 2007 
or at any point thereafter.  

As noted in the Introduction of this Remand, the issue on 
appeal has been reframed to consider the holding in Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009), which concluded in 
pertinent part that a claim for PTSD "must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the 
claimant describes; and the information the claimant submits 
or that the Secretary obtains in support of the claim."  The 
evidence of record reflects that diagnoses of depression and 
anxiety have been given at various times during the Veteran's 
mental health treatment history.  Accordingly, the missing VA 
outpatient treatment records must be obtained.  Proceeding 
without first acquiring these records, with respect to both 
PTSD and a non-PTSD acquired psychiatric disorder, would 
result in an adjudication that lacked the benefit of knowing 
those records' content.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Additionally, on VA examination in November 2008, the 
examiner wrote, while the Veteran reportedly experienced 
incidents while in the military that were a cause of 
distress, the incidents seemed to fall short of experiences 
that would be expected to have a high probability of 
resulting in PTSD.  The examiner added that the Veteran has a 
lifelong history of anxiety symptoms that are at least in 
part attributable to having grown up in an abusive and 
chaotic home environment.  It would be correct to state that 
in all probability an anxiety disorder was already present 
when the Veteran entered the military.  It would also be 
correct to state that it is more likely than not that the 
Veteran's distressing military experiences exacerbated his 
pre-existing disorder, contributing to the chronicity and 
severity of his anxiety symptoms.  In this regard, the Board 
notes that enlistment examination in January 1955 is normal, 
and on the report of medical history, the Veteran denied 
having or ever having frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  Service treatment records 
confirm that the Veteran was involved in a car accident in 
1957, wherein he sustained a brain concussion, but the 
reports thereafter reflect no complaints of or treatment for 
any psychiatric problems and that on discharge examination in 
1958 clinical evaluation in relevant part was normal.  Given 
the aforementioned reports, the Board finds that an addendum 
opinion is needed to ascertain whether the Veteran's anxiety 
disorder clearly and unmistakably existed prior to service 
and was aggravated by service.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

Accordingly, the case is remanded for the following actions:

1.  Copies of all VA outpatient 
psychiatric treatment records from 
August 2002 to the present must be 
obtained and associated with the claims 
file.  All attempts to secure this 
evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain named 
records the agency of original 
jurisdiction (AOJ) is unable to secure 
same, the AOJ must notify the veteran 
and (a) identify the specific records 
the AOJ is unable to obtain; (b) briefly 
explain the efforts that the AOJ made to 
obtain those records; and (c) describe 
any further action to be taken by the 
AOJ with respect to the claim.  The 
veteran must then be given an 
opportunity to respond.  

2.  The AOJ should then transfer the 
Veteran's claims file to the 2008 VA 
examiner and obtain an addendum opinion.  
The examiner should clearly identify all 
current psychiatric disability(ies), to 
include depression, anxiety or other 
nervous conditions.  Then, with respect 
to each such diagnosed disability, the 
psychiatrist should provide an opinion, 
consistent with sound medical 
principles, as to whether any disability 
(a) clearly and unmistakably preexisted 
service; and, if so (b) was aggravated 
(i.e., permanently worsened) beyond the 
natural progression during or as a 
result of service; and, if not, the 
examiner should opine as to whether any 
disability (c) is otherwise medically 
related to the Veteran's service.  The 
complete rationale for all conclusions 
reached must be provided. 

If the 2008 VA examiner is not 
available, the Veteran should be 
scheduled for a new examination and the 
claims file should be forwarded to the 
VA examiner to obtain a medical opinion 
that addresses all of the questions 
posed above.

3.  When the above development has been 
completed, the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
must be readjudicated.  It is imperative 
that in such a readjudication, the AOJ 
consider both the issue of PTSD, subject 
to the special service connection 
criteria set forth in 38 C.F.R. § 3.304 
(f) (2009), as well as for any non-PTSD 
acquired psychiatric disorder, i.e., 
anxiety and depression, for which a 
diagnosis is of record.  If the issue on 
appeal remains denied, an additional 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.




No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

